Order entered May 10. 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00224-CR

                                JORGE SUAREZ, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                    On Appeal from the County Criminal Court No. 11
                                 Dallas County, Texas
                         Trial Court Cause No. MA10-72305-N

                                          ORDER
       Appellant’s April 24, 2013 motion to supplement the record and to hold the briefing

schedule in abeyance is GRANTED to the extent we ORDER court reporter Vearneas W.

Faggett to file, within THIRTY days of the date of this order, a supplemental reporter’s record

that will include the December 6, 2011 hearing on increasing appellant’s bond and the hearing

held between December 8 and 12, 2011 regarding the transcription of the bond hearing. In the

event no notes are available to transcribe into the requested supplemental reporter’s record,

Faggett is ORDERED to file a letter stating that the requested supplemental reporter’s record

cannot be filed.
         Our records indicate the third supplemental item appellant requests in his motion, a

reporter’s record of the hearing held on his motion for new trial, was filed with the Court on

April 25, 2013.

         We EXTEND the time to file appellant’s brief until SIXTY days from the date of this

order.

         WE DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Vearneas W. Faggett.


                                                  /s/    LANA MYERS
                                                         JUSTICE